﻿ 
1.	 Mr. President, it is with particular pleasure that I extend to you sincere congratulations upon your unanimous and well-deserved election to the high office of the presidency of this General Assembly session. Year election is a tribute paid to you personally for your outstanding qualities of statesmanship, experience and diplomatic skill and, at the same time, it is an added recognition of the leading role played in world affairs by your country. We, in Cyprus, have always attached great importance to the very close ties we have maintained with Yugoslavia, reinforced through many years by the friendship between our late President, Archbishop Makarios, and President Tito, two of the co-founders of the non-aligned movement, born at the historic Belgrade Conference at which I, too, had the privilege to participate. We have always felt that in Yugoslavia, as indeed in the non-aligned movement as a whole, Cyprus has a friend in its hour of need.
2.	Likewise, I wish to pay a warm tribute to Ambassador Amerasinghe, the representative of Sri Lanka, another fellow non-aligned country, for the outstanding way in which he discharged the onerous responsibilities of the presidency of the General Assembly during its last session. We trust that, as President of the Third United Nations Conference on the Law of the Sea, he will continue to offer his effective leadership and unique experience towards the early and successful conclusion of this- very important undertaking of the international community.
3.	I should also like to express our deep appreciation to the Secretary-General, Mr. Waldheim, for his endeavours for the promotion of the objectives of the Organization generally and, more particularly, for his untiring efforts with regard to the solution of the Cyprus problem in accordance with the Charter of the United Nations and its relevant resolutions.
4.	I also wish to express gratification at yet another step towards the universality of this Organization through the admission to membership of the Socialist Republic of Viet Nam and the Republic of Djibouti, and to welcome them in our midst. We are convinced that their presence will have a favourable impact upon international relations and will positively contribute towards peace, co-operation and mutual understanding.
5.	As we embark upon this important session of the General Assembly, it is relevant to address ourselves to the fundamental questions which the Secretary-General raises in his report on the work of the Organization.
"What...", he asks, "is the real position of the United Nations in the affairs of the world? Is it really a central element in the foreign policies of most Governments? Do its hard-fought resolutions, decisions and guidelines have a strong bearing on the conduct of nations? " I cannot, of course, speak for others but in so far as my own country is concerned we have always held the firm conviction that to all these questions the answer should be a resounding "Yes".
6.	The principles of the Charter have always been central to our foreign policy. We have supported positions consistent with such principles and have invariably maintained that the various international problems and issues considered by the United Nations should be solved through the implementation of its resolutions. Since its emergence to independence from colonial rule—and not only from the time we have been faced by a dire problem ourselves— Cyprus has been" United Nations-minded, endeavouring by word and deed to enhance the effectiveness of the Organization and to promote the universal application of its principles and the full implementation of its resolutions.
7.	In saying this, I do so not only in answer to the very pertinent questions posed by the Secretary-General but also because I strongly believe that this basic philosophy of making the United Nations and its principles and resolutions central to the foreign policies of Member States is-or ought to be-common to all Member States, and especially to those which emerged to independence from colonial rule and are politically non-aligned, economically developing and militarily weak. I believe that this philosophy should be shared by all, and indeed the Charter m legal terms is equally binding on all if the United Nations is to become truly effective and achieve its basic objectives for collective security and economic development.
8.	In this respect, the convening of a special session of the General Assembly in 1978 on disarmament constitutes a major development.
9.	The special session can prove a success if the opportunity is taken for a more thorough and enlightened examination of the problem of disarmament in its close relation to, and dependence on, international order and security through the United Nations, as provided in the Charter.
10.	Progress on disarmament presupposes the cessation of the arms race, but nations cannot abandon their armaments in a vacuum. There must be an effective system of international security through the United Nations in accordance with the. Charter so that nations may feel safe in abandoning the course of armaments. In our technologically advanced world of close interdependence, the security of nations can no longer rest on the outdated concept of the balance of power, which is tantamount to a balance of weapons, since that inevitably implies an ever-escalating arms race in the effort to retain the balance. In consequence, this race has resulted in astronomical figures of wasted resources in preparation for a war which, if it should occur, would mean total catastrophe for mankind.
11.	The pattern of world order provided for in the Charter depends on the effective functioning of the Security Council. According to the Charter, the Security Council shall not only "determine the existence of any . .. breach of the peace, or act of aggression" but also decide what effective measures shall be taken to restore peace and security. Those provisions of the Charter are mandatory, and rightly so, since the availability of enforcement action for Security Council decisions is the corner-stone of international security and legal order through the United Nations.
12.	Therefore, no realistic prospect of disarmament can exist until the international community, recognizing the imperative need to comply with the Charter for international security through the United Nations, finds a new approach more adapted to the urgent requirements of our times.
13.	The enormous waste of resources resulting from the absence of an agreement on disarmament brings into focus the widening gap between the rich and the poor, which is one of the main sources of tensions and conflicts in the world today. The developing countries have become more and more dependent on unpredictable and exogenous factors and, consequently, their sustained development is becoming increasingly more difficult.
14.	Our position is that the international community must take a global view of development. Just as in any particular country richer regions help and contribute to the development of the poorer regions, in the world community of multilateral organizations richer countries and countries endowed by nature with ample resources have a corresponding duty to help poorer countries. It is only thus that progress can be achieved towards the establishment of a new and fairer international economic order, which in the long term would also be in the interest of the developed countries.
15.	It has been rightly observed that, perhaps more than in any other field of international activity, in the field of human rights we face the wide gap between idealistic declarations and hard realities. This is no doubt due to the failure to translate declarations into actions, in spite of the fact .that respect of individual dignity and fundamental freedoms is a solemn undertaking expressly contained in the Charter as well as in the Universal Declaration of Human Rights.
16.	It is a source of satisfaction that the International Covenants on Human Rights entered into force in 1976 and, therefore, the review mechanism provided by them has already been established, thus offering additional guarantees for the protection of human rights by the States legally bound by the Covenants. We would therefore express the hope that the countries which have not as yet ratified the two Covenants will soon do so.
17.	The effort to ensure universal respect for human rights and the struggle for the elimination of racial discrimination in general and of apartheid in particular have been given a new impetus following the signing on 1 August 1975 in Helsinki of the Final Act of the Conference on Security and Co-operation in Europe and the adoption of the Lagos Declaration for Action against Apartheid.
18.	Turning to a more specific issue, we welcome the recent signature of the Panama Canal treaties. They represent, we think, a fair and reasonable agreement arrived at through negotiations in accordance with the principle of, the peaceful settlement of international disputes on an issue involving fundamental points of principle. This is an event of historic significance and furnishes an excellent example of how long-standing, thorny and potentially explosive international problems can be solved if approached by those concerned with goodwill, a spirit of compromise and genuine respect of each other's position and legitimate interests.
19.	As very aptly stated by the Secretary-General in his report,
"The situations in southern Africa, the Middle East and
Cyprus are serious in themselves and also have very
special implications for international peace and security."

Indeed, in all three situations fundamental issues of principle are involved and striking similarities exist.
20.	In South Africa the situation has deteriorated because of the intensification of the abhorrent policy of apartheid and has resulted in massacres of the African population in Soweto and elsewhere. My country has always by word and deed demonstrated its solidarity with the African people. We unreservedly condemn the policy of apartheid. We have fully complied with the United Nations resolutions with regard to the South African regime, and we are resolutely opposed to the creation of artificial, bogus States-in itself an invidious form of partition—in a calculated effort by the racist regime to perpetuate its oppressive rule and to rob the African population of its birth right. In Namibia the illegal occupation by the Pretoria regime must be terminated, and its people must exercise the right to self- determination as prescribed in the relevant United Nations resolutions. In Zimbabwe there should be no independence before majority rule, and we welcome the efforts currently under way to achieve a negotiated solution, which should conform with the fundamental positions of principle contained in United Nations resolutions.
21.	In our neighbouring region of the Middle East the systematic defiance of the decisions of the United Nations and the illegal occupation of Arab territories continues and is in fact being consolidated through systematic efforts to change the demographic composition of these territories and through illegal settlements. We firmly support a just and lasting solution based on the relevant United Nations resolutions and the inalienable rights of the Palestinian people as defined in those resolutions. We also favour the early reconvening of the Geneva Conference on the Middle East with the participation of all parties concerned, including representatives of the Palestine Liberation Organization. In this respect we welcome as a step in the right direction the recent joint statement of 1 October 1977 by the Secretary of State of the United States and the Minister for Foreign Affairs of the Soviet Union.
22.	For the fourth consecutive year the question of Cyprus is included in the agenda of the General Assembly as a major international problem.
23.	The membership of the United Nations is therefore not unaware of the series of devastating calamities brought upon the people of Cyprus, Greek and Turkish alike, through the double aggression and invasion by Turkey in July and August 1974. The membership is also fully aware that the Cyprus problem in its essence is one of aggression by Turkey, a large and militarily powerful State, against the Republic of Cyprus, a small and virtually defenceless non-aligned State. It is indeed because the problem of Cyprus involves the violation of the peremptory principles of the Charter regarding interstate relations that the United Nations is concerned with it.
24.	At its twenty-ninth session in 1974, the year of the invasion of Cyprus by the Turkish armed forces, the General Assembly, voicing the grave concern of the international community over the Turkish aggression and the serious situation created thereby, unanimously adopted the landmark resolution 3212 (XXIX). In its primary and key provisions this resolution calls for respect of the independence, territorial integrity, sovereignty and non- alignment of the Republic of Cyprus, for the speedy withdrawal from its territory o~ all foreign armed forces, for the cessation of foreign interference in its affairs, and
for the urgent return of the refugees to their homes in safety.
25.	This resolution was unanimously adopted by the General Assembly, with Turkey also casting its assenting vote. And it should be noted that it stands endorsed by resolution 365 (1974) of the Security Council, and is thereby rendered mandatory. Regrettably, the attitude of Turkey towards these resolutions has been one of contemptuous disregard.
26.	The aggression against Cyprus and the systematic violation of the fundamental human rights of its people proceeded to increase before the eyes of the international community without any effective action being taken by the United Nations for the implementation of its resolutions on a matter involving the basic principles of the Charter. And therein lays not only the tragedy of Cyprus, but more widely the unfolding tragedy of an ineffective United Nations.
27.	Thus, Turkey, unrestrained by any effective measures, found it possible to pursue a policy of faits accomplis, and, using the Turkish Cypriot leadership as an instrument, proceeded to the purported setting up of a so-called Federated Turkish State of Cyprus.
28.	The Security Council, in its resolution 367(1975), rejected this unilateral action, reaffirmed its earlier resolution, and expressed its concern over all unilateral actions compromising the implementation of the relevant United Nations resolutions. The Security Council further called on the parties concerned to refrain from any action which might prejudice the sovereignty, independence, territorial integrity and non-alignment of the Republic of Cyprus as well as from any attempt at partition of the island or its unification with any other country. However, Ankara's policy of sowing intercommunal discord and divisiveness and promoting, through the oppressive presence of its army of occupation, its partitionist designs against Cyprus continued unabated, thus necessitating the adoption of new resolutions by the General Assembly and the Security Council.
29.	Turkey, in violation of international law, and of its commitments under the Geneva Conventions of 1949, proceeded further to trample underfoot the United Nations resolutions by further expulsions of indigenous Greek Cypriots from the occupied area, thus raising the number of the refugees to 200,000, namely, one third of the total population of Cyprus. Worse still, in their usurped homes and properties it settled colonizing populations massively imported from Turkey. The General Assembly, recognizing the grave threat against the demographic character of Cyprus resulting from the expulsions and the colonization called, by its resolution 3395 (XXX), for the cessation of any action aimed at changing the demographic structure of Cyprus.
30.	Last year, as a result of the continuing refusal of Turkey to comply with the aforementioned United Nations resolutions on Cyprus, the General Assembly, considering thus that the Cyprus crisis constitutes a threat to international peace and security, adopted resolution 31/12, by which it expressed the hope that the Security Council would consider appropriate steps for the implementation of its unanimous resolution 365 (1974).
31.	Recent developments regarding the attempts at colonization even of the new Famagusta area, which since 1974 had been sealed off pending arrangements for the return of its legitimate inhabitants to their homes and properties, further aggravated the already serious situation in the island. The Security Council, as recently as last month, by its resolution 414 (1977), disapproved of this action and expressed concern at the situation thereby created in the new Famagusta area. It further called once again for the urgent implementation of its resolution 365 (1974), endorsing General Assembly resolution 3212 (XXIX).
32.	I now turn to the intercommunal talks which, as provided in the resolutions, have as their subject-matter the internal aspect of the problem. All rounds of talks, despite the commendable efforts of the Secretary-General, have, two and a half years after their commencement, failed to produce any positive results due to the attitude of Turkey, which, by dictating the Turkish Cypriot position in the negotiations, has never allowed a constructive and meaningful dialogue to develop. And, in consequence, the negotiations were not freely conducted, as provided for in the relevant United Nations resolutions. Thus, the only purpose the talks have so far served has been to enable Turkey to cover up its faits accomplis by a pretence of negotiation to consolidate its military stranglehold over the occupied area.
33.	We have all along held the view that the process of the intercommunal talks is the best available means for the settlement of the internal aspect of the Cyprus problem. We have accordingly been supporting the commendable efforts of the Secretary-General, Mr. Waldheim, to secure meaningful and substantive negotiations. These efforts, however, have so far produced no results because of the negative attitude of the Turkish side, which has been persistently refusing to submit concrete and comprehensive proposals to the subjects under negotiation, unlike the Greek Cypriot side.
34.	No problem is impossible to solve if substantive talks are conducted with goodwill and a common objective. This has been and continues to be our view. It is in this spirit that we welcome any initiative from any country which aims at assisting the Secretary-General in his difficult task, as long as such initiatives are kept within the framework of the United Nations.
35.	Similarly, we welcome any initiative aiming at the implementation of those provisions of the United Nations resolutions which refer to die external and international aspects of the Cyprus problem. With this in view we have consistently been supporting the proposal for the convening of a wide international conference on Cyprus, which we believe could make a positive contribution to the solution of the Cyprus problem.
36.	The present situation in Cyprus is fraught with grave danger and, if allowed to continue unchecked, could have very serious implications for peace and security in the sensitive region of the eastern Mediterranean.
37.	The solution of the problem of Cyprus revolves around the effective implementation of the decisions and resolutions of the United Nations. I believe that the time has come for the General Assembly to impress upon the Security Council the necessity of taking as a matter of urgency all measures warranted by the situation in order to bring about the long overdue implementation of the Council's resolutions on Cyprus and thereby put an end to the long suffering of the people of Cyprus, Greek and Turkish Cypriots alike.
38.	Failure of the United Nations expeditiously to promote the implementation of its * resolutions might be interpreted as tolerance or passive acceptance of Turkey's aggression and continuing military occupation of territory of the Republic of Cyprus and would run counter to the basic tenets of the Organization.
39.	I have come to this Assembly to seek justice for Cyprus and its people, on the respect for the principles of the Charter, of international law and of the human rights of all Cypriots. I have come here to seek justice for the 200,000 refugees who, for more than three years, are forcibly being kept away from their ancestral homes and lands, for all those who are being deprived of their basic human rights and fundamental freedoms, for the families of the over 2,000 missing persons whose fate is unknown. For these persons and on behalf of their families who live in the agony of uncertainty, I make a special plea that every possible effort be made to ascertain the fate of these missing persons.
40.	In our interdependent world, it is in the common interest of all Member States, large and small, to strengthen the efficacy and the role of the United Nations as an instrument-the only universal instrument we have-for the achievement of peace, co-operation and progress in the world. The United Nations has ushered in a new era in international affairs by providing objective standards of behaviour based on principles and by democratizing international relations. Its failures are primarily those of its Members and not of the Organization itself. It is up to the Member States to do what they can in order to strengthen the United Nations and render it the dynamic instrument for peace and progress that it ought to be and can be.
 


